EXHIBIT 10.5

FORM OF

INDEMNIFICATION AGREEMENT

(Adopted August 2018)

 

INDEMNIFICATION AGREEMENT, effective as of _____________, between Lightbridge
Corporation, a Nevada corporation (the “Company”), and _____________ (the
“Indemnitee”).

 

WHEREAS, the Company desires to attract and retain highly qualified individuals
to serve as directors and officers of the Company;

 

WHEREAS, Indemnitee is a director and/or officer of the Company;

 

WHEREAS, both the Company and Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment;

 

WHEREAS, the Company’s Articles of Incorporation, as amended (the “Articles”),
and Amended and Restated Bylaws (the “Bylaws”) require the Company to indemnify
and advance expenses to its directors and officers to the fullest extent
permitted by law and Indemnitee has been serving and continues to serve as a
director and/or officer of the Company in reliance in part on the Articles or
Bylaws;

 

WHEREAS, Nevada Revised Statutes 78.7502, 78.751 and 78.752 set forth provisions
providing for the mandatory and permissive indemnification of, and advancement
of expenses to, officers and directors of a Nevada corporation and are
specifically not exclusive of other rights to which those indemnified may be
entitled under any bylaw, agreement, vote of stockholders or disinterested
directors or otherwise;

 

WHEREAS, the Company would like for Indemnitee to exercise his or her best
judgment in the performance of his or her duties or in his or her service to the
Company or any of its subsidiaries or any other business entity or employee
benefit plan to which Indemnitee renders services at the request of the Company,
without undue concern for claims for damages arising out of or related to the
performance of those duties or for expenses related to such claims; and

 

WHEREAS, in recognition of Indemnitee’s need for substantial protection against
personal liability in order to enhance Indemnitee’s continued service to the
Company in an effective manner, and Indemnitee’s reliance on the Articles and
Bylaws, and in part to provide Indemnitee with specific contractual assurance
that the protection promised by the Articles or Bylaws will be available to
Indemnitee (regardless of, among other things, any amendment to or revocation of
the Articles or Bylaws or any change in the composition of the Company’s Board
of Directors or any acquisition transaction relating to the Company), the
Company wishes to provide in this Agreement for the indemnification of and the
advancement of expenses to Indemnitee to the fullest extent (whether partial or
complete) permitted by law and as set forth in this Agreement, and, to the
extent insurance is maintained, for the continued coverage of Indemnitee under
the Company’s directors’ and officers’ liability insurance policies;

 

NOW, THEREFORE, in consideration of the premises and of Indemnitee continuing to
serve the Company directly or, at its request, another enterprise, and intending
to be legally bound hereby, the parties hereto agree as follows:

 

  1

   



 

1. Certain Definitions.

 

(a) Change in Control: the consummation of a “change in the ownership” of the
Company, a “change in effective control” of the Company or a “change in the
ownership of a substantial portion of the assets” of the Company, in each case,
as defined under Section 409A of the Internal Revenue Code of 1986, as amended.

 

(b) Claim: any threatened, pending or completed action, suit or proceeding, or
any inquiry or investigation, whether instituted by the Company or any other
person or entity (including, without limitation, a governmental entity, agency
or instrumentality), that Indemnitee in good faith believes might lead to the
institution of any action, suit or proceeding, whether civil, criminal,
administrative, investigative or other.

 

(c) Expenses: include reasonable attorneys’ fees and all other costs, expenses
and obligations paid or incurred in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
defend, be a witness in or participate in, any Claim relating to any
Indemnifiable Event, including any federal, state, local or foreign taxes
imposed on Indemnitee as a result of the actual or deemed receipt of any
payments under this Agreement.

 

(d) Expense Advance: shall have the meaning specified in Section 2(a).

 

(e) Indemnifiable Event: any event or occurrence related to the fact that
Indemnitee is or was a director, officer, employee, trustee, agent or fiduciary
of the Company, or is or was serving at the request of the Company as a
director, officer, employee, trustee, agent or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust or other enterprise, or
by reason of anything done or not done by Indemnitee in any such capacity.

 

(f) Independent Legal Counsel: an attorney or firm of attorneys, selected in
accordance with the provisions of Section 3, who shall not have otherwise
performed services for the Company or Indemnitee within the last five years
(other than with respect to matters in which such counsel was engaged as
Independent Legal Counsel concerning the rights of Indemnitee under this
Agreement, or of other indemnitees under similar indemnity agreements with the
Company).

 

(g) Reviewing Party: the Board of Directors of the Company or Independent Legal
Counsel. Except as provided in Section 3 of this Agreement (in the event of a
Change in Control), a determination by the Reviewing Party must be made (i) by
the Company’s Board of Directors by majority vote of a quorum consisting of
directors who are not parties to the Claim, (ii) if a majority vote of a quorum
consisting of directors who are not parties to the Claim so orders, by
Independent Legal Counsel in a written opinion or (iii) if a quorum consisting
of directors who are not parties to the Claim cannot be obtained, by Independent
Legal Counsel in a written opinion.

 

  2

   



 

2. Basic Indemnification Arrangement.

 

(a) In the event Indemnitee was, is or becomes a party to or witness or other
participant in, or is threatened to be made a party to or witness or other
participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than
thirty days after written demand or request is presented to the Company, against
any and all Expenses, judgments, fines, penalties and amounts paid in settlement
(including all interest, assessments and other charges paid or payable in
connection with or in respect of such Expenses, judgments, fines, penalties or
amounts paid in settlement) of such Claim. If so requested by Indemnitee in
writing, the Company shall advance to Indemnitee ahead of the final disposition
of the Claim any and all Expenses (an “Expense Advance”) as soon as practicable
but in any event no later than thirty days after such request is presented to
the Company or as otherwise specifically provided herein.

 

(b) Notwithstanding the foregoing, (i) the obligations of the Company under
Section 2(a) shall be subject to the condition that, except with respect to
Expense Advances, the Reviewing Party shall have determined (in a written
opinion, in any case in which the Independent Legal Counsel referred to in
Section 3 is the Reviewing Party) that indemnification is proper in the
circumstances, and (ii) the obligation of the Company to make an Expense Advance
pursuant to this Agreement shall be subject to the condition that, if, when and
to the extent that it is ultimately determined by a court of competent
jurisdiction that Indemnitee is not entitled to be indemnified by the Company
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee (who hereby agrees to reimburse the Company) for all such amounts
theretofore paid; provided, however, that if Indemnitee has commenced or
thereafter commences legal proceedings in a court of competent jurisdiction to
secure a determination that Indemnitee should be indemnified under applicable
law, Indemnitee shall not be required to reimburse the Company for any Expense
Advance until a final judicial determination is made with respect thereto (as to
which all rights of appeal therefrom have been exhausted or lapsed).

 

If there has not been a Change in Control, the Reviewing Party shall be as set
forth in Section 1(g), and if there has been such a Change in Control, the
Reviewing Party shall be the Independent Legal Counsel referred to in Section 3.

 

(c) If the Reviewing Party has not made a determination within thirty days after
receipt by the Company of a written demand or request for indemnification, the
requisite determination of entitlement to indemnification shall be deemed to
have been made and Indemnitee shall be deemed to be entitled to such
indemnification, absent a final judicial determination that indemnification is
not permitted under applicable law. By written notice to Indemnitee, the thirty
day period may be extended for a reasonable time, not to exceed fifteen
additional days, if the Reviewing Party making the determination requires
additional time for obtaining or evaluating documents or information.

 

If the Reviewing Party determines that Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law or if
payment is not made as required within the time frame set forth above,
Indemnitee shall have the right to commence litigation in any court in the
Commonwealth of Virginia or State of Nevada having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, including the legal or factual bases therefor, and the Company hereby
consents to service of process and to appear in any such proceeding. Otherwise,
any determination by the Reviewing Party shall be conclusive and binding on the
Company and Indemnitee.

 

(d) Indemnification shall not be made for any Claim as to which Indemnitee has
been adjudged by a court of competent jurisdiction, after exhaustion of all
appeals therefrom, to be liable to the Company or for amounts paid in settlement
to the Company, unless and only to the extent that the court in which the Claim
was brought or other court of competent jurisdiction determines upon application
that in view of all of the circumstances of the case, Indemnitee is fairly and
reasonably entitled to indemnity for such expenses as the court deems proper.

 

  3

   



 

3. Change in Control. The Company agrees that if there is a Change in Control,
then with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments or Expense Advances under this Agreement or any
other agreement or the Articles or any Bylaw now or hereafter in effect relating
to Claims for Indemnifiable Events, the Company shall seek legal advice only
from Independent Legal Counsel selected by Indemnitee and approved by the
Company (which approval shall not be unreasonably withheld or delayed). Such
counsel, among other things, shall render its written opinion to the Company and
Indemnitee as to whether and to what extent Indemnitee would be permitted to be
indemnified under applicable law. The Company agrees to pay the reasonable fees
of the Independent Legal Counsel referred to above and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or its
engagement pursuant hereto.

 

4. Indemnification for Additional Expenses. To the fullest extent provided by
law, the Company shall indemnify Indemnitee against any and all Expenses
(including attorneys’ fees) and, if requested in writing by Indemnitee, shall
(within ten business days of such request) advance such Expenses to Indemnitee,
which are incurred by Indemnitee in connection with any action brought by
Indemnitee for (i) the enforcement of this Agreement or the Articles or any
Bylaw now or hereafter in effect relating to Claims for Indemnifiable Events
and/or (ii) recovery under any directors’ and officers’ liability insurance
policies maintained by the Company, regardless of whether Indemnitee ultimately
is determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be.

 

5. Partial Indemnity, Etc. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties and amounts paid in settlement of a Claim
but not for all of the total amount thereof, the Company shall nevertheless
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.
Moreover, notwithstanding any other provision of this Agreement, to the extent
that Indemnitee has been successful on the merits or otherwise in defense of any
or all Claims relating in whole or in part to an Indemnifiable Event or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against all Expenses incurred in connection
therewith.

 

6. Burden of Proof. In connection with any determination by the Reviewing Party
or otherwise as to whether Indemnitee is entitled to be indemnified hereunder
the burden of proof shall be on the Company to establish that Indemnitee is not
so entitled.

 

7. No Presumptions. For purposes of this Agreement, the termination of any
Claim, by judgment, order, settlement (whether with or without court approval)
or conviction, or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that Indemnitee did not meet any particular standard of
conduct or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law. In addition, prior to the
commencement of legal proceedings by Indemnitee to secure a judicial
determination that Indemnitee should be indemnified under applicable law,
neither of the following shall be a defense to Indemnitee’s claim for
indemnification or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief:

 

(i) the failure of the Reviewing Party to have made a determination as to
whether Indemnitee has met any particular standard of conduct or had any
particular belief, nor

 

(ii) an actual determination by the Reviewing Party that Indemnitee has not met
such standard of conduct or did not have such belief.

 

8. Nonexclusivity, Etc. The rights of Indemnitee hereunder shall be in addition
to any other rights Indemnitee may have under the Articles, the Bylaws, the
Nevada Revised Statutes or otherwise. To the extent that a change in the Nevada
Revised Statutes (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Articles, the Bylaws and this Agreement, it is the intent of the parties hereto
that Indemnitee shall enjoy by this Agreement the greater benefits so afforded
by such change.

 

  4

   



 

9. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, Indemnitee
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available thereunder for any
Company director or officer; provided that, for any person that is no longer
serving as director or officer of the Company or of any other enterprise at the
Company’s request, such coverage shall only be provided to the extent that it is
generally available to the Company in the insurance marketplace.

 

10. Period of Limitations. Except as required by applicable law, no legal action
shall be brought and no cause of action shall be asserted by or in the right of
the Company against Indemnitee, Indemnitee’s spouse, heirs, executors or
personal or legal representatives after the expiration of two years from the
date of accrual of such cause of action, and any claim or cause of action of the
Company shall be extinguished and deemed released unless asserted by the timely
filing of a legal action within such two-year period; provided, however, that if
any shorter period of limitations is otherwise applicable to any such cause of
action such shorter period shall govern.

 

11. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

 

12. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

13. Exclusions. The Company shall not be liable under this Agreement to make any
payment (i) prohibited by law or (ii) in connection with any Claim made against
Indemnitee relating to an Indemnifiable Event to the extent Indemnitee has
otherwise actually received payment (under any insurance policy, any provision
of the Articles or Bylaws or otherwise) of the amounts otherwise indemnifiable
hereunder.

 

14. Defense of Claims. The Company shall be entitled to participate in the
defense of any Claim relating to an Indemnifiable Event or to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee; provided that if
Indemnitee believes, after consultation with counsel selected by Indemnitee,
that (i) the use of counsel chosen by the Company to represent Indemnitee would
present such counsel with an actual or potential conflict of interest, (ii) the
named parties in any such Claim (including any impleaded parties) include the
Company or any subsidiary of the Company and Indemnitee and Indemnitee concludes
that there may be one or more legal defenses available to him or her that are
different from or in addition to those available to the Company or any
subsidiary of the Company or (iii) any such representation by such counsel would
be precluded under the applicable standards of professional conduct then
prevailing, then Indemnitee shall be entitled to retain separate counsel (but
not more than one law firm plus, if applicable, local counsel in respect of any
particular Claim) at the Company’s expense. The Company shall not be liable to
Indemnitee under this Agreement for any amounts paid in settlement of any Claim
relating to an Indemnifiable Event effected without the Company’s prior written
consent. The Company shall not, without the prior written consent of Indemnitee,
effect any settlement of any Claim relating to an Indemnifiable Event to which
Indemnitee is or could have been a party unless such settlement solely involves
the payment of money and includes a complete and unconditional release of
Indemnitee from all liability on all claims that are the subject matter of such
Claim. Neither the Company nor Indemnitee shall unreasonably withhold its or his
or her consent to any proposed settlement; provided that Indemnitee may withhold
consent to any settlement that does not provide a complete and unconditional
release of Indemnitee. To the fullest extent permitted by Nevada law, the
Company’s assumption of the defense of a Claim pursuant to this Section 14 will
constitute an irrevocable acknowledgement by the Company that any Expenses
incurred by or for the account of Indemnitee in connection therewith are
indemnifiable by the Company under Section 2.

 

  5

   



 

15. Binding Effect, Etc. This Agreement replaces and supersedes in its entirety
any indemnification agreement by and between Indemnitee and the Company
currently in effect. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the parties hereto and their respective
successors, assigns, including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
and/or assets of the Company, spouses, heirs, executors and personal and legal
representatives. The provisions of this Agreement shall apply to the entire term
of Indemnitee’s service as a director or officer of the Company or of any other
enterprise at the Company’s request, including service in such capacities prior
to the date of this Agreement. This Agreement shall continue in effect
regardless of whether Indemnitee continues to serve as an officer or director of
the Company or of any other enterprise at the Company’s request.

 

16. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.

 

17. Equitable Remedies. The Company and Indemnitee agree that a monetary remedy
for breach of this Agreement may be inadequate, impracticable and difficult to
prove and further agree that any breach may cause Indemnitee irreparable harm.
Accordingly, the Company and Indemnitee agree that Indemnitee may enforce this
Agreement by seeking injunctive relief and/or specific performance, in addition
to other remedies, without any necessity of showing actual damage or irreparable
harm. By seeking injunctive relief and/or specific performance, Indemnitee will
not be precluded from seeking or obtaining any other relief to which Indemnitee
is entitled. The Company and Indemnitee further agree that Indemnitee is
entitled to seek temporary restraining orders, preliminary injunctions and
permanent injunctions without the necessity of posting bonds or other
undertakings. The Company acknowledges that in the absence of a waiver, a bond
or undertaking may be required of Indemnitee by the court and the Company waives
any such requirement of such bond or undertaking.

 

18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

 



  6

   



 

 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



 

LIGHTBRIDGE CORPORATION

 

By: _________________________

Name:

Title:

 

 

INDEMNITEE

____________________________ 

Name:

 

 



 

 



7



 